Citation Nr: 1443191	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a left knee disability, claimed secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left knee disability, claimed secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in March 2014 and the transcript is of record.

The RO, in the October 2009 rating decision, reopened the Veteran's left knee claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the issue on appeal has been characterized as shown above.


FINDINGS OF FACT

1.  The Veteran's left knee claim was denied in an unappealed August 1994 rating decision finding a left knee disorder did not occur in service nor was it caused by service; no new and material evidence was submitted within the appeal period.
 
2.  Evidence received since the August 1994 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.

3.  The Veteran's left knee disability, status-post total knee replacement, has been medically attributed to his service-connected right knee disability.
CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied the claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received since August 1994, and the left knee claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2013).

3.  The criteria for entitlement to service connection for a left knee disability, status post total knee replacement, claimed secondary to other service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

New and Material Evidence

The Veteran originally sought entitlement to service connection for a left knee disorder in 1993.  The RO denied the claim in August 1994 finding the Veteran's condition did not occur in service or was otherwise due to service.  The Veteran did not appeal the decision nor was any evidence or correspondence received by the RO within one year of the August 1994 rating decision.  Therefore, it is final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of 1994 denial, the record contained the Veteran's service treatment records, which were negative as to a left knee injury or diagnosis, but the Veteran did indicate in September 1984 that he had a prior left knee injury in seventh grade.  At that time, there was no evidence of a left knee abnormality nor do the records contain any complaints, treatment, or diagnoses related to the left knee.  The records also contained a private medical statement from Dr. Kaphan indicating both left and right knee problems causing the Veteran to fall down a flight of stairs and injure his lower back.  The statement also indicates the Veteran would need left knee surgery eventually.  The record also contained a VA examination dated April 1994 indicating normal X-rays of the knees, but with a history of injury 1984 (right knee) and 1990 (left knee).   No opinion regarding etiology was rendered at that time, but the RO denied the claim in an August 1994 rating decision finding the Veteran's left knee was attributed to a post-service 1990 injury.

Since the August 1994 rating decision, the new evidence includes VA outpatient treatment records through 2010 indicating numerous fall injuries because of right knee instability.  The records indicate the Veteran underwent various procedures for his left knee, to include a total knee replacement in June 2009.  The new evidence also includes Social Security Administration (SSA) disability records, to include treatment records following a November 1990 motorcycle accident where the Veteran's left leg was crushed.  The new evidence includes an August 2009 VA examination where the examiner, in pertinent part, indicates the Veteran's service connected right knee disability "plays some degree role to his left knee disability."

Again, the Veteran's left knee claim was previously denied because the evidence at that time indicated his disorder was due to a post-service injury.  The new evidence now reflects that the Veteran's service-connected right knee disability played some role to the left knee disability.  As such, the evidence is new and material warranting the reopening of the claim seeking entitlement to service connection for a left knee disorder.

In short, the evidence received since the 1994 denial of entitlement to service connection for a left knee disorder is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted and the claim is reopened.

Service Connection (Left Knee)

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Here, no legal presumption is applicable because the Veteran was not clinically diagnosed with arthritis of the left knee until years after service.  

The Veteran's service treatment records do not indicate in-service treatment or complaints related to the left knee.  Rather, the Veteran suffered a right knee injury in 1984. Hospitalization records note the Veteran reported a history of injuring his left knee in seventh grade, but with a full recovery.  At that time, no left knee abnormality was detected and no left knee disorder was noted on separation from the military.  

Despite the Veteran's in-service reference to a pre-service left knee injury, the evidence does not rebut the presumption of soundness.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002) (a veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto).  There is no clear and unmistakable evidence that the disability pre-existed service or clear and unmistakable evidence that it was not aggravated by service.  Therefore, the presumption of soundness is not rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed Cir. 2004).

The Veteran does not claim he incurred an in-service left knee injury.  Rather, he contends his left knee problems began in 1988, several years after service, as a result of right instability and gait disturbances due to his right knee.  He is currently service-connected for right knee disabilities, to include arthritis and instability.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

After service, the medical evidence indicates the Veteran was in a motorcycle accident where his left leg was crushed in November 1990.  Even so, the Veteran claims his left knee problems began in 1988, years before this accident.  He further indicates falling on the concrete in March 1990 injuring his left knee due to his right knee giving out on him.  The record contains a medical opinion from his private physician Dr. Kaphan dated May 1993.  Therein, Dr. Kaphan indicates the Veteran's left and right knee problems, to include instability of the right knee causing a fall down the stairs.  

It is noteworthy that VA outpatient treatment records 2005 to 2010 also indicate numerous falls and injuries as a result of the Veteran's right knee giving out or "buckling."  In August 2007, for example, the Veteran claims he fell at work because his right knee gave out on him.  In January 2008, the Veteran was seen for injuries after falling on the curb after he claims his right knee buckled underneath him.  Again, the Veteran is service-connected specifically for right knee instability.

The Veteran was afforded a VA examination in August 2009 where the examiner reviewed the claims folder and considered the Veteran's contentions, to include his belief that right knee instability led to various left knee injuries.  The Veteran's left knee surgeries, to include a total knee replacement, with residuals were noted.  With regard to etiology, the examiner opined as follows:

It is the opinion of this examiner that this Veteran's service connected right knee disability plays some degree role to his left knee disability, such as increasing the risk of strain particularly, mainly due to gait pattern change and weight shifting.  However, this examiner is unable to attribute at what [extent] his [service connected] right knee condition is contributing to his left knee disability in light of his history of other traumas or injuries.  Therefore, this examiner cannot resolve this issue without resort to mere speculation.

On the one hand, the Veteran's service treatment records are silent as to any trauma to the left knee.  Rather, the Veteran suffered numerous post-service traumas to his left knee, to include a motorcycle accident where his left leg was crushed.

On the other hand, it is well documented that the Veteran's service-connected right knee disability is manifested by instability causing numerous falls through the years, to include on concrete, at work, and down a flight of stairs.  While no medical professional could conclusively link the Veteran's left knee disability to his right knee, the August 2009 VA examiner found it likely that the Veteran's service-connected right knee disability plays some role in the Veteran's current left knee condition.

At the very least, the Board finds the evidence in equipoise.  As such, the Veteran is entitled to the benefit of the doubt, and service connection for a left knee disability is granted.












ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left knee disability is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for a left knee disability, status post total knee replacement, claimed secondary to a service-connected right knee disability, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


